Case 13-34964        Doc 51     Filed 12/13/18     Entered 12/13/18 10:42:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34964
         Michael Mergle
         Genevieve S Mergle
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2013.

         2) The plan was confirmed on 12/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $11,999.82.

         10) Amount of unsecured claims discharged without payment: $127,883.91.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-34964       Doc 51      Filed 12/13/18    Entered 12/13/18 10:42:04                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $21,791.00
         Less amount refunded to debtor                          $71.00

 NET RECEIPTS:                                                                                  $21,720.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,281.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,005.62
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,286.62

 Attorney fees paid and disclosed by debtor:                $219.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP          Unsecured      9,844.08       9,957.44         9,957.44      1,677.16        0.00
 BECKET & LEE LLP               Unsecured     12,477.22     12,477.22        12,477.22       2,101.57        0.00
 BECKET & LEE LLP               Unsecured      8,805.65       8,805.65         8,805.65      1,483.16        0.00
 BECKET & LEE LLP               Unsecured      4,155.82       4,155.82         4,155.82        699.98        0.00
 CAPITAL ONE BANK USA           Unsecured            NA       4,471.37         4,471.37        753.12        0.00
 CAPITAL ONE BANK USA           Unsecured            NA       9,611.33         9,611.33      1,618.86        0.00
 LVNV FUNDING                   Unsecured      5,090.00       5,090.98         5,090.98        857.49        0.00
 NATIONSTAR MORTGAGE LLC        Secured        5,544.80       5,544.80         5,544.80      5,544.80        0.00
 NATIONSTAR MORTGAGE LLC        Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      4,084.00       4,084.03         4,084.03        687.88        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,432.00       3,432.11         3,432.11        578.08        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,343.00       2,343.17         2,343.17        394.67        0.00
 PRESENCE HEALTH                Unsecured         366.98        366.98           366.98          61.81       0.00
 QUANTUM3 GROUP                 Unsecured            NA       5,787.47         5,787.47        974.80        0.00
 SCHEDULED CREDITOR             Unsecured            NA            NA               NA            0.00       0.00
 RMS                            Unsecured         989.70           NA               NA            0.00       0.00
 SHERMAN HOSPITAL               Unsecured      1,780.15            NA               NA            0.00       0.00
 SKO BRENNER AMERICAN           Unsecured          97.84           NA               NA            0.00       0.00
 SST CARD SERVICES              Unsecured      3,517.00            NA               NA            0.00       0.00
 SUPERIOR DEBT SERVICES         Unsecured      1,344.36            NA               NA            0.00       0.00
 CHASE BANK                     Unsecured     16,880.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE         Unsecured      1,651.00            NA               NA            0.00       0.00
 BILL ME LATER                  Unsecured         593.41           NA               NA            0.00       0.00
 BLATT HASENMILLER LEIBSKER & M Unsecured      6,742.35            NA               NA            0.00       0.00
 CITIBANK                       Unsecured      2,038.02            NA               NA            0.00       0.00
 CITIBANK                       Unsecured     24,452.12            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-34964      Doc 51       Filed 12/13/18    Entered 12/13/18 10:42:04                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 GUTHY-RENKER                   Unsecured         127.90             NA             NA           0.00        0.00
 LVNV FUNDING                   Unsecured      5,653.00              NA             NA           0.00        0.00
 MERIDIAN FIN SRVS              Unsecured         881.00             NA             NA           0.00        0.00
 NORTHSHORE UNIVERSITY HEALTH   Unsecured         798.00             NA             NA           0.00        0.00
 NORTHSHORE UNIVERSITY HEALTH   Unsecured         237.00             NA             NA           0.00        0.00
 NORTHSHORE UNIVERSITY HEALTH   Unsecured         136.00             NA             NA           0.00        0.00
 NORTHSHORE UNIVERSITY HEALTH   Unsecured         304.00             NA             NA           0.00        0.00
 OPTHALMOLOGY ASSOCIATES        Unsecured         811.07             NA             NA           0.00        0.00
 PINNACLE CREDIT SERVICES       Unsecured         155.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                   $0.00
       Mortgage Arrearage                                  $5,544.80         $5,544.80                   $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00                   $0.00
       All Other Secured                                       $0.00             $0.00                   $0.00
 TOTAL SECURED:                                            $5,544.80         $5,544.80                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $70,583.57          $11,888.58                    $0.00


 Disbursements:

        Expenses of Administration                             $4,286.62
        Disbursements to Creditors                            $17,433.38

 TOTAL DISBURSEMENTS :                                                                         $21,720.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-34964        Doc 51      Filed 12/13/18     Entered 12/13/18 10:42:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
